                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

IN RE REQUEST FOR JUDICIAL              )
ASSISTANCE FROM THE LOCAL               )
COURT IN AMBERG, GERMANY                ) CASE NO. 2:21-MC-3940-RAH
IN THE MATTER OF C.S.B., A              )
MINOR, and MICHELLE SZKUTE v.           )
CEDRIC MCKEITHEN, CASE NO.              )
002 F 338/11                            )

                                    ORDER
      Before the Court is the Ex Parte Application for Order Pursuant to 28 U.S.C.

§ 1782(a), (Doc. 1), filed by the Government. This case concerns a request from

the Local Court of Amberg, Germany, that Mr. Cedric McKeithen be ordered to

provide a DNA sample and other identifying evidence for use in a paternity

dispute.

      As permitted by the Hague Convention and federal law, a district court may

assist foreign judicial tribunals to obtain discovery within the United States. Title

28 U.S.C. § 1782 provides that a court may assist under the following conditions:

     (1) the request is made “by a foreign or international tribunal,” or by
     “any interested person”; (2) the request seeks evidence, whether it be
     the “testimony or statement” of a person or the production of “a
     document or other thing”; (3) the evidence is “for use in a proceeding
     in a foreign or international tribunal”; and (4) the person from whom
     discovery is sought must reside or be found in the district of the
     district court ruling on the application for assistance.
     Application of Consorcio Ecuatoriano de Telecomunicaciones S.A. v. JAS

     Forwarding (USA), Inc., 747 F.3d 1262, 1269 (11th Cir. 2014) (quoting In re

     Clerici, 481 F.3d 1324 (11th Cir. 2007)).

            It is difficult for the Court to discern whether the Local Court’s request

     seeking evidence, including DNA evidence and other identifying materials, for use

     in the matter of C.S.B. and Michelle Szkute v. Cedric McKeithen, CASE NO. 002 F

     338/11, has been properly presented by the United States. For example, the order

     or written request from the Local Court of Amberg, Germany, is not included as an

     attachment to the Application (Doc. 1).

            Accordingly, it is

            ORDERED that, on or before June 16, 2021, the Government shall

     supplement the Ex Parte Application for Order Pursuant to 28 U.S.C. § 1782(a),

     (Doc. 1), with additional documentation, including the order or request from the

     Local Court and its written translation.1

           DONE, on this the 24th day of May, 2021.


                                                  /s/ R. Austin Huffaker, Jr.
                                           R. AUSTIN HUFFAKER, JR.
                                           UNITED STATES DISTRICT JUDGE




1
  A similar request was considered by the Middle District of Alabama in In Re: Request for International Judicial
Assistance from the Local Court of Bayreuth, Germany, Misc. No. 3:17-MC-3788-WKW, wherein the Government
attached the Local Court order and English-translated order to the Application, filed a motion for order to show cause,
and moved for the appointment of a magistrate judge as the Commissioner.
                                                           2
